 2520 MADISON CORP.2520MadisonCorporationd/b/aLillianAbrahamsonNursingHomeandHospital andNursingHome Division,Local451,CulinaryWorkers and Bartenders,Hotel& RestaurantEmployees&Bartenders InternationalUnion,AFL-CIO. Case 19-CA-3978February 17, 1969DECISION AND ORDERBy MEMBERSFANNING,JENKINS, AND ZAGORIAOn October 15, 1968, Trial Examiner Martin S.Bennett issued his Decision in the above-entitledproceeding finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andherebyorders thatRespondent,2520MadisonCorporation d/b/a Lillian Abrahamson NursingHome, Everett,Washington, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'Regardless of the date of passage of title, it is clear that MrMcLeanacted in the capacity of administrator of the nursing home prior to March19, 1968,and his acts and conduct are attributable to RespondentTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT,TrialExaminer:Thismatter washeard at Seattle,Washington on July 30 and31, 1968.The complaint,issuedMay 23,1968, and based uponcharges filedMarch 29, May 20 andMay 23, 1968, byHospitalandNursingHome Division,Local451,CulinaryWorkers and Bartenders,Hotel& RestaurantEmployees&Bartenders International Union,AFL-CIO,551herein called the Union, alleges that Respondent, 2520Madison Corporation d/b/a Lillian Abrahamson NursingHome had engaged in unfair labor practices within themeaning of Section 8(a)(5) and 8(a)(1) of the Act. Briefshavebeen submitted by the General Counsel andRespondent.Upon the entire record in the case, and from myobservation of the witnesses, I make the following-FINDINGS OF FACT1.JURISDICTIONAL FINDINGS2520 Madison Corporation, d/b/a Lillian AbrahamsonNursing Home is a Washington corporation engaged inthe operation of a proprietary nursing home at Everett,Washington. Respondent took over the operation of theLillianAbrahamson Nursing Home, previously operatedby Abrahamson, during the month of March 1968. Sincethatdate,Respondenthasderived ` grossrevenuestherefrom at a rate in excess of $100,000 per annum andhas purchased goods and materials from suppliers locatedoutside the State of Washington, or from suppliers locatedinsideWashington who in turn receive said merchandisefrom outside that State, at a rate in excess of $5,000 perannum. Respondent projects for the fiscal year beginningJuly 1, 1968, gross revenues in excess of $100,000 andpurchases of supplies in excess of $5,000 from sourcesoutside the State of Washington. I find that the operationsof Respondent affect commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDHospitalandNursingHome Division,Local 451,CulinaryWorkers and Bartenders,Hotel & RestaurantEmployees&Bartenders InternationalUnion, AFL-CIO,is a labor organization within the meaning ofSection 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; The IssuesRespondent assumed operation of this nursing home nolater than early or mid-March of 1968. This was afunctioningconcern,therewasno interruptionofoperations, there were no basic occupational changes andsubstantially all personnel were retained, including HeadNurse Charmaine Slattery. The corporation is controlledby two doctors and Ward McLean was designated bythem as administrator of the home and the superior ofSlattery.McLean also administers three other nursinghomes operated by Respondent in Seattle, Washington.TheUnion conducted an organizational campaignamong these employees both before and after the takeoverwith authorization cards signed during February andMarch On March 12, the Union filed a petition for anelectionand on March 15, it wrote to Respondent.Therein, it requested recognition; offered to prove itsmajority; and proposed bargaining for a contract. Thisdemand was in the hands of McLean on March 19. As ofthat date, the Union had 27 cards from the 40 or 41employees in the unit, all signed on or before March 15but for one signed on March 17.''The parties agreed that there were 40 in the unitA janitor andmaintenance man, Harold Lowman, makes the total 41174 NLRB No. 86 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint alleges that Respondent interrogated itsemployees concerning union activities, granted benefits,threatened loss of previously granted benefits, sponsored apetition repudiating the Union and unilaterally changedworking conditions, all within the meaning of Section8(a)(1) of the Act. It further alleges that on or afterMarch 19, 1968, Respondent refused to bargain with theUnion, within the meaning of Section 8(a)(5) of the Act.B. Interference, Restraint, and Coercion1.Sequence of EventsPromptly after receipt of the demand for recognition onMarch 19, Respondent took steps to counteract theUnion's campaign.' AdministratorMcLean respectivelysummoned Assistant Cook Mabel Searle and Head CookMarie Ensign to the office, told them that they were to besupervisors and announced a pay raise of 10 cents perhour effective immediately. Respondent conceded that itdid not regard this as a promotion to supervisory status.The record discloses that these two employees, andparticularly Searle, had been most active in signing upunionmembers. Indeed,HeadNurse and AssistantAdministrator Slattery had indicated to Searle on oraboutMarch 8 her awareness of the organizationalcampaign.McLean similarly gave 10-cent raises to three nursingaides, Florence Serviss, Norma Callis and Bertha Kona,telling them that they would thereafter be supervisoryaides.Respondent does not contend that they therebybecame supervisors and I find that this involved littlechange of duties.Shortly before the end of March and apparently aboutMarch 27, McLean called a staff meeting during thechangebetween the day and afternoon shifts withemployees of both in attendance. It is undisputed that onthis occasion McLean promised a 10-cent wage increase toall employees, effective July 1; a new vacation plan with 1week after 1 year's employment and 1 additional day peryear up to a total of 4 weeks, as contrasted with theexisting policy of only 1 week; and 2 paid holidays, ascontrasted with the existing policy of none.One or two days later, McLean held another staffmeetingAccording to Mabel Searle, McLean stated thathe had learned that certain girls were interested in theUnion and had signed up. He added that this wouldrequire him to negotiate with the Union, that this wouldtiehis hands and that negotiations might last 12 to 18months. In that event, he might be unable to fulfill thethree promises he had made at the previous meeting.He suggested that the girls sign a petition repudiatingtheUnion as their negotiating agent. McLean admittedherein that he brought to this meeting a typed documentcontaining such language. According to Ensign, he saidthat if the girls wanted to draw up a petition he wouldtake it "and see if they would withdraw."The testimony of McLean here leaves much to bedesired.Although testifying that several employees hadbrought this paper to him, he also conceded that hebrought the document to the meeting and proceeded tospeak about it. While cautioning the girls not to copy thepetitionword for word, McLean left the document withthem and departed the scene. Signatures thereto wereTThere is some variation in the testimony as to the precise dates of theevents detailed below.It is undisputed, and I find,that they occurred afterMarch 19 and prior to the end of that month.solicited by one, Norma Derrick, a registered nurse andMcLean's assistant, who devotes her time to checkingconditions in all four of the nursing homes operated byRespondent.WhileRespondent does not concede thatDerrick is a managerial employee and a supervisor,' thefact is that McLean provided and left the sheet of paper,thatDerrick supervised its copying in longhand by anemployee, Lipps, and that Derrick then proceeded tosolicitsignatures thereto. I find, in this context, thatDerrick, who is excluded from the bargaining unit, wasacting as an agent of RespondentLater that day, McLean summoned the 4 p.m. shift tothe lunchroom.As Carol Erickson testified,McLeanstatedthatheunderstoodtheemployeesfavoredunionization and told them what Respondent would offerif they signed a slip of paper which he passed down to thegirls.Thiswasatypewrittendocument,notthehandwritten copy made earlier that day by Lipps, itdecreed that the signers did not want the Union andwould go along with Respondent. I find, as Ericksontestified,thatMcLeanmade clear that this meantretaining the previously promised benefits, including theJuly 1 raise in pay, an improved vacation plan and thetwo holidaysMcLean further spoke with the employees of thegraveyard shift.He explained, as Eileen Blankenburgtestified, that it would be a long time before the Unioncould benefit them. He said he wanted to be fair and givethem a chance to obtain their pay raises, increasedvacations and two holidays and then proceeded to askBlankenburg to sign the petition.The wage increases were granted in July, as promised,and it appears that Respondent has also put into effect theother two promised changes. At no time were these takenup with the Union and its demand for recognition hasbeen completely ignored.A word here about the testimony of McLean is perhapsinorder.Where in conflict with that of the witnessesheretofore set forth, it is not accepted. He strove toconvey his precise shading of events even though the factswere to the contrary. For example, he persisted thatRespondent took over the nursing home on April 1, a datesubsequent to the conduct attacked herein by the GeneralCounsel. Yet, the record was replete with evidence thatMcLean was already on the scene when the Union'sdemand for recognition was received on March 19 andwhen the March staff meetings were held. Indeed, his owntestimony so discloses.He claimed that the petition emanated from two rankand file employees who asked him to present this to theappropriate authority, presumably the Board. However, headmitted that in his desire to help them he suggested somechanges in wording and agreed to submit this to theBoard.'The simple answer is that he admittedly brought thepetition to the meetings and introduced to the employeesthe concept that they should sign it, thereby repudiate theUnion, and thus receive the recently promised benefits.Perhaps his own testimony is best descriptive here, wherehe testified that he wished only the owners to receivecredit for benefits granted to employees.He attempted further to defend his activities on thepremise that he was attempting to bring wage rates in thisnursing home in line with those in the three other homes'Despite the fact that McLean also divides his time among all fourhomes'The ultimate fate of the petition is not disclosed herein. 2520 MADISON CORP.and also to comply with the new federal minimum wage.This claim overlooks the wage raises given to someemployees in March and the fact that several employeesalready receiving wages'in excess of the federal minimumdid receive additional wage increases.2.Conclusions as to interference, restraint, andcoercionI find that the initial pay raises to Searle and Ensignwere motivated by their union activities and constituted aneffort to influence them against union support. Theostensible reason that they had become supervisors is notsupported by the record.Viewed similarly are the raises toServiss,Callis and Kona. SeeGeneral Electric Co. v.N.L.R.B.,400 F.2d 713 (C.A. 5).The announcement of changes in working conditions forthe entire staff, including the July 1 pay raise, theimproved vacation plan and the new holiday plan, but 8days after receipt of the Union's request for recognitioncan only be viewed,on this record,as a blatant attempt toseduce these employees away from their efforts to betterworking conditions through theUnion.NL.R.B v.Exchange Parts Co,375U.S. 405.That this was so motivated is demonstrated byMcLean's sponsorship within 1 or 2 days of an attempt toprocure signatures repudiating the Union.Indeed, he ineffect put forth the spectre that failure to abandon theUnion could result in holding up the promised benefits formany months.The fact is that he introduced the conceptof rejecting the Union by means of a petition and his topassistant solicited signatures thereto on the first shift.McLean in person then solicited signatures to the petitionamong employees of the other two shifts.I find that the foregoing amply supports the position oftheGeneral Counsel that Respondent granted benefits toemployees to counteract their union activities,threatenedtheir loss 'in the event of unionization, and sponsored apetitionrepudiating theUnion.Italsofollows thatRespondent unilaterally changed working conditions andignored the designated bargaining representative,aswillappear below.I further find that by the foregoing conductRespondent has interfered with,restrained and coerced itsemployees in the exercise of the rights guaranteed inSection 7,thereby engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.C. Refusalto Bargain1.Appropriate unitThe complaint alleges that all employees of Respondentat its Everett,Washington nursing home,excluding officeclericaland professional employees,registerednurses,licensedpracticalnurses,guardsandsupervisors,constitute an appropriate bargaining unit. This is a basicand common single facility unit The rank and fileemployees are spread over three shifts, all are involveddirectlyorindirectly in the care of patients and theyincludekitchenworkers,nursesaidesand laundryworkers. I find that the above-described unit,including thejanitor-maintenanceman, constitutes a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.5532.Majority representationThere were 41 in the appropriate unit at the timematerial herein. The General Counsel has introduced inevidence 27 authorization cards, all signed prior to thereceipt by Respondent on March 19, 1968, of the Union'srequest for recognition.The cards are clear on their face and state simply thatthe signers authorize the Union to represent them for thepurposes of collective bargaining. There is substantial anduncontroverted evidence that those who solicited thesignatures similarly explained only that the purpose of thecardwas to authorize the Union to bargain withRespondentThe cards were authenticated either by the signatoriesor by the solicitors and recipients of the cards. In onecase, that of Prinsibina Avila, Avila authorized hermother to sign her name. In another case, that of RosaLee Johnston who was convalescing from a back injury,her daughter testified that she witnessed the signature.Ihave carefully considered the testimony concerningeach of the 27 cards and find that they constitute reliableevidence of the intent of the signers. I further find that onMarch 19, 1968, the Union was and now is therepresentative of the employees in the above-describedappropriate unit within the meaning of Section 9(a) of theAct.3.The refusal to bargainRespondent received the Union's request for recognitiononMarch 19. It at no time raised any issue as to theappropriateness of the unit and it has not challenged theclaim of the Union to majority representation. Indeed, itnever replied to the letter and has continuously ignoredtheUnion. This alone constitutes evidence that it hasevaded its obligations under the Act.But Respondent went further. It took active steps toundermine the Union's majority status. It immediatelygrantedwage increases to five key employees, theseincluding two of the principal organizers, on the fictionthat they had been promoted to supervisory status. On oraboutMarch 27, it announced an across the board wageincreaseand improved vacation and holiday benefits.Shortly thereafter,AdministratorMcLean warned theemployees that the advent of the Union might preventRespondent from putting these' improvements into effectformany months and coupled this with a suggestion thatthey sign a petition repudiating the Union.Indeed, he brought a prepared petition to the meetingof the first shift and thereafter personally solicitedsignatures to copies of the petition on the second and thirdshifts.Finally,Respondent ultimately put these improvedworking conditions into effect and entirely ignored theUnion.The evidence strongly preponderates in favor of theposition of the General Counsel that by the foregoingconduct Respondent refused to bargain in good faith. Ifind that Respondent has thereby engaged in unfair laborpracticeswithin themeaning of Section 8(a)(5) and,derivatively, Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III andoccurring in connection with its operations set forth insection I, above, have a close, intimate and substantial 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelation to trade, traffic and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.' I shallrecommend that Respondent be ordered to recognize theUnion and, upon request, bargain with it concerning ratesof pay, wages, hours and other terms and conditions ofemployment and, if an understanding is reached, embodysuch understanding in a signed agreement.The unfair labor practices committed by Respondentamount to an evasion of its obligations under the Act andconduct in derogation of the principles of good faithcollectivebargaining.The inference is warranted thatRespondent maintains an attitude of opposition to thepurposes of the Act with respect to the protection ofemployee rightsingeneral.Itwillaccordinglyberecommended that Respondent be ordered to cease anddesist from infringing in any manner upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the followingCONCLUSIONS OF LAW1.2520MadisonCorporationd/b/aLillianAbrahamson Nursing Home is an employer within themeaning of Section 2(2) of the Act.2.Hospital and Nursing Home Division, Local 451,CulinaryWorkers and Bartenders, Hotel & RestaurantEmployees & Bartenders International Union, AFL-CIOisa labor organization within the meaning of Section 2(5)of the Act.3.All employees of Respondent's nursing home inEverett,Washington,excludingofficeclericalandprofessionalemployees,registerednurses,licensedpractical nurses, guards and supervisors, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The above-named labor organization was on March19, 1968, and now is, the exclusive representative of theemployees in the above-described appropriate unit withinthe meaning of Section 9(a) of the Act.5.By refusing on March 19, 1968, and thereafter, torecognize and bargain with the Union, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By the foregoing conduct; by unilaterally grantingpay raises, vacation and holiday benefits; by threateningtheir withdrawal; and by sponsoring a petition repudiatingtheUnion, in the context of a union organizationalcampaign,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.'This remedyisnot intended in any manner to suggestthat Respondentnot retainor that it change adversely to employees existing conditions ofemploymentRECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, it is recommended that Respondent,2520Madison Corporation d/b/a Lillian AbrahamsonNursing Home, Everett, Washington, its officers, agents,successors and assigns shall:1.Cease and desist from:(a)Refusing to recognize and bargain with HospitalandNursingHome Division, Local 451, CulinaryWorkers and Bartenders, Hotel & Restaurant Employees& Bartenders International Union, AFL-CIO, as theexclusiverepresentativeof its employees at Everett,Washington, excluding office clerical and professionalemployees, registerednurses,licensedpracticalnurses,guards and supervisors.(b)Unilaterallychangingworkingconditions,threatening the loss of improved working conditions, orsponsoring petitions repudiating union representation, inthe context of a union organizational campaign, or in anyothermanner interfering with, restraining or coercingemployeesintheexerciseoftheirrighttoself-organization, to form labor organizations, to join orassist the above-named or any other labor organization, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,and to refrain from any or all such activities, except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by Section 8(a)(3)of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Recognize and, upon request, bargain collectivelywith the above-named labor organization as the exclusiverepresentative of the employees in the above-describedappropriate unit with respect to rates of pay, wages, hoursof work, or other terms and conditions of employment,and if an understanding is reached, embody suchunderstandingin a signedagreement.(b)Post at its nursing home in Everett, Washington,copiesof the notice attached hereto and marked"Appendix."6 Copies of said notice on forms provided bytheRegional Director for Region 19 shall, after beingduly signed by Respondent, be posted by it immediatelyupon receipt thereof and maintained for a period of 60consecutivedaysthereafterinconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondentto insurethat said notices are not altered,defaced or covered by any othermaterial.(c)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of receipt of thisDecision what steps it has taken to comply herewith.'`In the eventthisRecommendedOrder be adopted by the Board, thewords"aDecisionand Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner" in the notice.In the furtherevent the Board's Order be enforced by a decree of a United States Courtof Appeals, the words "a Decree ofthe United States Court of Appeals,Enforcingan Order" shall be substitutedfor the words "a Decision andOrder."'In the eventthisRecommendedOrder be adopted by theBoard, thisprovision shall be modifiedto read: "Notify saidRegional Director, inwriting,within10 days from the date of this Order what steps theRespondent has takento comply herewith " 2520 MADISON CORP.555APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policiesof the National LaborRelationsAct,asamended,we herebynotifyouremployees that:WE WILL recognize,and,upon request,bargaincollectively withHospital and Nursing Home Division,Local 451, CulinaryWorkers and Bartenders,Hotel &RestaurantEmployees&BartendersInternationalUnion,AFL-CIOastheexclusivebargainingrepresentative of all employees at our nursing home inEverett,Washington,excludingofficeclericalandprofessionalemployees,registerednurses,licensedpractical nurses, guards and supervisors,with respect torates of pay,wages, hours of work or other terms andconditions of employment,and, if an understanding isreached,embody such understanding in a signedagreement.WEWILLNOTunilaterallychangeworkingconditions,threaten the loss of improved workingconditions,orsponsorpetitionsrepudiatingunionrepresentation,in the context of a union organizationalcampaign,or in any other manner interfere with,restrain or coerce our employees in the exerciseof theirright to self-organization,to form labor organizations,to join or assist the above-named or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection and torefrain from any or all such activities, except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized in Section8(a)(3) of the Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named or any other labor organization.25 20MADISONCORPORATION D/B/ALILLIANABRAHAMSONNURSING HOME(Employer)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecutive daysfrom thedate of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's RegionalOffice,RepublicBuilding,10thFloor,1511ThirdAvenue,Seattle,Washington 98 101, Telephone583-7473.